Title: To James Madison from Joshua Gilpin, 28 August 1809
From: Gilpin, Joshua
To: Madison, James


Sir,Philada. Augt 28th. 1809
At the request of the President & Directors of the Chesapeake & Delaware Canal Company I take the liberty most respectfully to transmit you a Copy of the papers they have at sundry times published for public information particularly in support of the applications made by them to Congress—as these applications may again probably be renewed, they feel sensible that the object of them will not be deemed unworthy your attention but that the interests of a public improvement promising so much national advantage, will obtain from you as fair a portion of attention as they merit. I have the honor to be With the highest respects Yr. Obt. he. Servt.
Josa: Gilpin
